Hon. Paul T. Bolt
County Attorney
Travis County
Austin, Texas

Dear Sir:                      Opinion No. O-2451
                               Re: Whether the tax assessor-col-
                                    lector may, under the facts as
                                    stated, transfer the voting
                                    privilege.

          We are pleased to reply to your letter of recent date,
in which you request the opinion of this department, touching the
following question:

          How can the tax assessor-collector transfer the
     voting privilege of a person over sixty years of age,
     who did not reside in a city of 10,000 inhabitants,
     or more, on February lst, 1940, and was not required
     to secure a Certificate of Exemption, upon such per-
     son removing to a new residence within a city of more
     than 10,000 inhabitants after February lst, @+O?

          Article 2960, Revised Civil Statutes, provides that a
person over sixty years of age shall be entitled to vote without
being required to pay a poll tax.

          Article 2968, Revised Civil Statutes, requires every per-
son thus exempted from the payment of a poll tax, who resides in
a city of 10,000 inhabitants, or more, to secure a Certificate of
Exemption before the first day of February of the year when such
voter shall have become entitled to such exemption.

          Article 2968a, Vernon's Annotated Civil Statutes, in its
requirement of a Certificate of Exemption of persons who do not
reside in a city of 10,000, or more, does not by its provisions
apply to a person who is exempt from the payment of a poll tax by
reason of over age.

          There is no statutory requirement that a Certificate of
Exemption, or any form of certificate, shall be secured by a per-
son over age, who does not reside in a city of 10,000 inhabitants
or more, as a prerequisite to his right to vote.
Hon. PaulT,.~Holtj page 2 (O-2451)



          Articles 2966    and 2967, Revised Civil Statutes, contain
regulations relating to    the citizen who removes to another ward,
precinct or county, but    apply only to the citizen who has received
a poll tax receipt or a    Certificate of Exemption.

          There is, therefore, no statutory regulation of the situ-
ation described in your letter; namely, where a citizen who does
not reside in a city of 10,000 inhabitants, or more, and who is
not required to secure a Certificate of Exemption, removes, after
February lst, to a city of more than 10,000 inhabitants. Absent
which, there is no authority for a tax assessor-collector to make
any transfer on his records touching the voting place of such per-
son.

          Accordingly, you are respectfully advised that, inasmuch
as there is no statutory provision or regulation whereby the tax
assessor-collector may make any transfer on his records in the situ-
ation described, there is no way he may do so.

          We are, of course, expressing no opinion as to the right
of the described individual to vote, or as to the manner in which,
or the place at which, he may be allowed to vote.

                                               Yours very truly

                                          ATTORNEY GENERAL OF TEXAS


                                          Ry   /s/ Zollie C. Steakley
                                                   Zollie C. Steakley
                                                            Assistant

ZCS:ob:lm

            APPROVED JUN 27, 1940

            IS/   Gerald C. Mann

            ATTORNEY GENERAL OF TEXAS


                                          APPROVED
                                          OPINION
                                         COMMITTEE

                                         BY /s/ EWE
                                           CHAIRMAN